DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 2/28/22 is entered and made of record. 
III.	Claims 1-10, 12-15, 17-19 and 21-23 are pending and have been examined, where claims 1-10, 12-15, 17-19 and 21-23 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-10, 12-15, 17-19 and 21-23 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea: Also the following limitation or the combinations of the limitations: “processing the at least one subset of the plurality of images using an image classifier trained to detect at least one outlier image from among the at least one subset; initiating a filtering of the plurality of images based on the bulk arrangement and the at least one outlier image” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 
[2]	Response to Arguments
The arguments, directed to the amendments, presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-10, 12-15, 17-19 and 21-23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-10, 12-15, 17-19 and 21-23 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.


receiving a plurality of images, wherein the plurality of images is classified as depicting a feature of interest (see figure 3, 100 receives plurality of images, Mark segmentation, also see paragraph 16, directional elongated filters to preprocess images of registration marks);
initiating a filtering of the plurality of images based on the bulk arrangement (see figure 3, artifact removals, 5117, 5113 and 5115 performs filtering, see paragraph 16, use directional elongated filters to preprocess images of registration marks to remove or reduce the effects of noise and imaging artifacts, see figure 8, showing bulk of arrangements): and

    PNG
    media_image1.png
    453
    919
    media_image1.png
    Greyscale
;
providing the filtered plurality of images as training data to train the feature detection model (see figure 3, information from 5112 is provided to 5400).
Lee is silent in disclosing providing data for presenting a bulk arrangement of at least one subset of the plurality of images, wherein the bulk arrangement is based on feature detection 
Secondary reference, Ding (US 20120219211) discloses providing data for presenting a bulk arrangement of at least one subset of the plurality of images, wherein the bulk arrangement is based on feature detection confidence data associated with the plurality of images (see figure 11 below, 1135 is read as confidence data, 1110 shows a subset of images, 1120 is read as feature detector):

    PNG
    media_image2.png
    399
    715
    media_image2.png
    Greyscale
.

Ding also discloses the method of claim 1, further comprising: receiving an input for selecting at least one image in the bulk arrangement, wherein the filtering of the plurality of images is based on the selected at least one image (see figure 9, bulk arrangement, also see paragraph 78, average brightness or intensity for each block is calculated): 

    PNG
    media_image3.png
    302
    941
    media_image3.png
    Greyscale
.

Ding also discloses the method of claim 1, wherein the bulk arrangement sorts and presents the at least one subset of the plurality of images in an order based on respective feature detection confidence values indicated in the feature detection confidence data (see figure 2, the lattice 2D array is arranged by feature detection confidence data):

    PNG
    media_image4.png
    305
    907
    media_image4.png
    Greyscale
.

Ding also discloses the method of claim 7, further comprising: on the terminating of the displaying of the bulk arrangement, excluding a portion of the plurality of images that has not been presented from the training data (see figure 7, the bounding box is terminated when the partition is implemented):

    PNG
    media_image5.png
    371
    874
    media_image5.png
    Greyscale
.

Newly found secondary reference, Bar-Aviv (US 20090028403) discloses a matching process, which is based on statistical considerations, an initial outliers filtering is performed, where the filtering derives a set of inliers which statistically reinforces the uniformity of the transformation (see paragraph 215), but is silent in disclosing “processing the at least one subset of the plurality of images using an image classifier trained to detect at least one outlier image from among the at least one subset; initiating a filtering of the plurality of images based on the bulk arrangement and the at least one outlier image.”

Bar-Aviv, Ding and Lee, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 13 and 17. For all the reasons above all claims are found allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 3/5/22